Opinión concurrente emitida por la
Juez Asociada Señora Naveira de Rodón.
Concurrimos con el resultado al que llega el Tribunal. Coincidimos, además, con la opinión mayoritaria en cuanto ésta reconoce la necesidad de revaluar la norma hasta el *667momento imperante en nuestra jurisdicción sobre el dere-cho de un imputado a contrainterrogar los testigos de cargo y presentar evidencia a su favor durante la celebración de la vista preliminar. No podemos suscribirla enteramente, sin embargo, puesto que ésta insiste en imponer limitacio-nes injustificadas al referido derecho. El derecho a la ob-servancia de un debido proceso de ley, de naturaleza cir-cunstancial y pragmática, ahora lo requiere.
Lo anterior se impone como corolario de la decisión emi-tida por el Tribunal Supremo federal en El Vocero de Puerto Rico v. Puerto Rico, 508 U.S. 147 (1993), que revocó nuestra decisión en El Vocero de P.R. v. E.L.A., 131 D.P.R. 356 (1992). El efecto de la decisión del Tribunal Supremo federal fue disponer que la vista preliminar en Puerto Rico debía ser pública. Decidió, específicamente, que la vista preliminar que celebramos aquí es lo suficientemente pa-recida a la que se celebra en California, la cual, a su vez, es muy parecida a un juicio, por lo que le resulta de aplicación lo resuelto en Press-Enterprise Co. v. Superior Court, 478 U.S. 1 (1986). Esta decisión impone la necesidad que reva-luemos nuestros pronunciamientos anteriores respecto al derecho de un imputado a contrainterrogar los testigos de cargo y a presentar evidencia a su favor. La norma que a los efectos adoptemos tiene inevitablemente que reflejar la realidad de que ahora la vista preliminar en Puerto Rico es pública.(1)
*668HH
El 1ro de julio de 1994 el peticionario policía Ramón R. Andaluz Méndez conducía un vehículo oficial de la Policía de Puerto Rico por la avenida Ponce De León. Con el vehí-culo que manejaba, el policía Andaluz Méndez impactó el que conducía el Sr. Ramón R. Rodríguez. Como producto del impacto murieron dos (2) personas que viajaban como pasajeros en el vehículo que conducía Rodríguez.
Por los hechos reseñados, el Ministerio Público presentó dos (2) denuncias contra el policía Andaluz Méndez por infracciones al Art. 87 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4006.(2)
El 7 de diciembre de 1994 se celebró la vista preliminar contra el policía Andaluz Méndez en relación a los cargos reseñados. La magistrada que presidió la vista determinó que no existía causa probable para acusar. Inconforme, el Ministerio Público anunció su intención de solicitar una vista preliminar en alzada. La vista en alzada se celebró el 22 de febrero de 1995. El Ministerio Público presentó cua-tro (4) testigos.
*669El señor Rodríguez, conductor del vehículo impactado, fue el primer testigo de cargo en la vista preliminar en alzada. Testificó(3) que el 1ro de julio de 1994, en horas de la noche, salió de una Iglesia ubicada en el Paseo Cova-donga, en el área de Puerta de Tierra, y se dirigió al Viejo San Juan, para lo cual se disponía tomar la Avenida Muñoz Rivera, cuyo tráfico transita en esa dirección. Para ello de-bía cruzar la avenida Ponce De León. Indicó que tomó una salida del Paseo Covadonga para cruzar la avenida Ponce De León y llegar a la Muñoz Rivera. Se detuvo ante una señal de “Ceda el Paso” justo antes de entrar en la avenida Ponce De León. Como no vio que viniera nadie por la refe-rida avenida continuó la marcha. Mientras cruzaba la Ave-nida Ponce de León, estando ya sobre el segundo carril, este es el carril paralelo al de transporte colectivo autori-zado, el vehículo que manejaba fue impactado.
David Barranco Franco fue el segundo testigo de cargo. Testificó que en la misma fecha señalada conducía su vehí-culo por el Paseo Covadonga, justo detrás del vehículo ma-nejado por el señor Rodríguez. Indicó que cuando iniciaba la marcha, después de haberse detenido en la señal de “Ceda el Paso”, vio un vehículo de motor que iba a veloci-dad excesiva por el carril izquierdo de la Avenida Ponce de León (el que está paralelo al de transporte colectivo auto-rizado) y llevaba las luces apagadas. Dicho vehículo im-pactó el que conducía el señor Rodríguez, el cual se elevó como producto del impacto.
Por último, declararon Gladys Becerra y Carlos Hernández. La primera testificó que escuchó el ruido pro-ducido por el impacto. El segundo testificó sobre la forma en que quedaron los vehículos después del accidente. Nin-guno de los dos vio el vehículo que manejaba el peticionario antes de ocurrir el accidente. Todas las personas que decla-raron salían de la misma iglesia que había visitado el se-ñor Rodríguez.
*670Después de desfilada esta prueba, el Ministerio Público dio su caso por sometido. La representación legal del im-putado anunció a la magistrada que tenía interés de inte-rrogar a tres (3) testigos, uno de los cuales había sido anunciado por el Ministerio Público, pero no fue presentado. En relación con este testigo, la magistrada so-licitó que la defensa hiciera una oferta de prueba sobre lo que se esperaba obtener de su testimonio. Enfatizó que por ser éste un testigo del Pueblo que no había declarado en la vista preliminar, la defensa sólo podría llamarlo si de una oferta de prueba surgía que el testigo aportaría prueba exculpatoria. Pueblo v. Rodríguez Aponte, 116 D.P.R. 653 (1985). A los efectos dijo lo siguiente:
Bueno, si me hace la oferta de prueba y me dice para qué va a declarar él, pues yo lo escucho con mucho gusto. Primero me tiene que poner en condiciones de hacer la determinación. Nú-mero uno: Que no sea para dirimir conflictos de prueba porque eso a mí no me corresponde en esta etapa, y que sea prueba exculpatoria. O sea, que yo tenga que oir para yo hacer una inferencia de que es una prueba que destruye cualquier proba-bilidad de que se haya cometido un delito y de que el delito lo cometiera el señor imputado. Transcripción de evidencia de la vista preliminar en alzada, celebrada el 22 de febrero de 1995, en los casos criminales Núms. KVP-94-0443 y KVP-94-0444, Pueblo v. Ramón R. Andaluz Méndez, pág. 100.
En relación con los otros dos (2) testigos, la magistrada expresó lo siguiente:
Lo que el compañero me está pidiendo es que yo determine quién dice la verdad, si los testigos del Pueblo o los testigos de la Defensa, y eso yo no lo voy a hacer en esta etapa del proceso. Yo entiendo que con la prueba que se ha presentado es sufi-ciente para determinar causa por los delitos imputados. Y que esos testigos yo no tengo ningún reparo en escucharlos, pero yo no voy a dirimir controversias de prueba aquí porque entiendo que no es mi función. Estaría violentando todo lo que el Tribunal Supremo ha resuelto. A mí me parece que si el compañero los quiere sentar, yo con mucho gusto los escucho, pero senci-llamente lo único que quedaría es su testimonio consignado en el récord como que declararon eso. Pero yo no voy entrar a dirimir en esta etapa quién dice credibilidad (sic) porque yo no *671soy juzgador de los hechos. Si yo tuviera ante mí el juicio ple-nario en este momento, yo entonces sí evaluaría el testimonio de los testigos, del Pueblo, en cuanto a todos los elementos que hay que utilizar para evaluar un testimonio, motivaciones, in-terés, todo lo que fuera. Y evaluaría el testimonio de los testigos de la defensa de la misma forma en cuanto a motivaciones, interés, “demeanor”, todo lo que se ha dicho que un juez tiene que evaluar. Pero lo que pasa es que esa no es nuestra función. Nosotros tenemos aquí una función bien importante, que es la función de determinar si el fiscal cuenta con prueba para some-ter a una persona a un juicio. Y de la prueba que ha desfilado, nuestra evaluación es que sí, que esa es prueba para presen-tarla a un juicio. Ahora, ¿quién dice la verdad, si es que hay conflicto en la prueba? Eso no me corresponde a mí decidirlo. Eso le corresponde al juzgador de los hechos en su momento; sea el juez que le corresponda el juicio o sea un jurado, si él decide utilizar el derecho que le da la Constitución a que un jurado eval[ú]e su caso. Así es que el compañero está ¡... El Tribunal no se está negando a que usted traiga sus testigos. Por el contrario, le damos la opción a usted, pero sí le decimos cuál es el problema en términos de la función de esta Juez en una Vista Preliminar. (Énfasis suplido.) íd, págs. 101-102.
En síntesis, ante la solicitud de la representación legal del imputado de presentar prueba de defensa, la magis-trada no se negó a escuchar los testigos que tuviera a bien presentar el imputado. Sin embargo, expresó que dicha ac-tuación sería fútil, porque ésta suponía que se dirimiera credibilidad, lo cual no le correspondía. El imputado deci-dió no presentar la prueba anunciada.
Una vez se presentaron los pliegos acusatorios, el acu-sado presentó una moción de desestimación, al amparo de la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Fundamentó la moción en dos (2) planteamientos: au-sencia total de prueba respecto a los delitos imputados y que la magistrada violó su derecho constitucional a un de-bido proceso de ley al negarse a considerar la evidencia que se disponía presentar el imputado. El Tribunal de Primera Instancia denegó la moción de desestimación y ordenó que se prosiguiera con el juicio. El acusado acudió al Tribunal de Circuito de Apelaciones mediante certiorari.
El Tribunal de Circuito confirmó la determinación del *672foro de instancia. Citó nuestra jurisprudencia indicativa de que el derecho del imputado en una vista preliminar a con-trainterrogar los testigos de cargo y a presentar evidencia a su favor no es irrestricto. Concluyó expresando lo si-guiente:
Estas expresiones encarnan el criterio adoptado por la mayoría de nuestro Tribunal Supremo y, como tal, venimos obligados a acatarlo independientemente de nuestra propia postura y del texto literal de la Regla 23 de las de Procedimiento Criminal. Sentencia recurrida, pág. 13.
Ordenó la continuación de los procedimientos ante el tribunal de instancia. Inconforme, el acusado compareció ante nos mediante recurso de certiorari.
HH I — i
En lo que aquí nos concierne, y ante la norma de que la vista preliminar en Puerto Rico era privada, este Tribunal había expresado en el pasado que “[e]l derecho que reco-noce la Regla 23 de Procedimiento Criminal al imputado ‘a ofrecer prueba en su favor’ en la vista preliminar ... [n]o es irrestricto”. Pueblo v. Rodríguez Aponte, supra, pág. 668. A los efectos se dijo, además, que “[u]na vez el juez instructor se ha convencido de la existencia de causa probable puede, dentro de su facultad para reglamentar la presentación de prueba de la defensa, decidir no seguir escuchando prueba, o sea, no escuchar la prueba de la defensa”. El Vocero de P.R. v. E.L.A., supra, pág. 408.(4)
Estas expresiones eran entonces acordes con los princi-pios básicos del debido proceso de ley y el concepto consti-tucional de juicio justo, dada la intimidad de la vista preliminar. Imperaba el carácter investigativo de la vista *673preliminar, la cual bien, cumplía su propósito de evitar que una persona fuese injustificadamente sometida a los rigo-res de la fase adjudicativa criminal, requiriéndole al Es-tado sólo la presentación de aquella prueba mínima que satisficiere en términos de probabilidades el ánimo no pre-venido de un ente neutral que justificara su determinación de existencia de causa probable para acusar. Repetimos que el elemento inarticulado que justificaba estas expresio-nes era la privacidad de la vista.
La determinación de que la vista preliminar será pú-blica tiene el efecto inmediato de reproducir en esta etapa procesal la misma carga que produce el juicio criminal en su fondo. Además, tiene efectos perjudiciales sobre el dere-cho del imputado a gozar de la celebración de un juicio justo e imparcial, requerimiento inmediato del derecho constitucional a la observancia del debido proceso de ley. Así lo habíamos anticipado ya en El Vocero de P.R. v. E.L.A., supra, págs. 425-426, cuando expresamos lo si-guiente:
Ahora bien, por la forma y manera en que la vista preliminar se conduce en Puerto Rico y por el hecho de que ésta se lleva a cabo en la etapa investigativa judicial, el hacerla abierta al público podría tener graves repercusiones para el derecho del imputado a un juicio justo. La publicidad perjudicial se origina-ría en la etapa investigativa judicial donde el imputado se con- ■ fronta con un proceso en que el quantum de la prueba para demostrar la existencia de causa probable es una mera scintilla. Sólo se requiere que haya prueba suficiente para de-terminar que existe un caso prima facie; la evidencia inculpa-toria puede ser de naturaleza totalmente inadmisible en el jui-cio, y al acusado se le puede limitar su oportunidad de presentar prueba.
El despliegue en los medios de este tipo de información difi-culta que se pueda celebrar un juicio justo e imparcial. No se trata solamente del contacto que pueda tener el Jurado con una publicidad perjudicial durante el desarrollo del juicio. La publi-cidad adversa durante esta etapa investigativa reduce grande-mente el número de candidatos idóneos para desempeñarse como juzgadores de hechos, personas que actúen con total im-parcialidad y rectitud. Además dificulta las medidas correctivas que se puedan tomar para evitar los efectos perjudiciales de la publicidad. Regla 121(e) de Procedimiento Criminal, 34 *674' L.RR.A. Ap. II. No estamos ante una especulación, sino ante una realidad, sobre todo en nuestra jurisdicción “donde el terri-torio es reducido y la población compacta, servida por medios de comunicación y difusión de eficacia máxima [por lo que], sería imposible formar un jurado totalmente ignorante y desconoce-dor “La publicidad excesiva sobre un caso que sea perjudi-cial al acusado hace más difícil la selección de un Jurado im-parcial y la celebración de un juicio justo.”
Si se abriera la celebración de la vista preliminar, según ésta se conduce actualmente en Puerto Rico, al público y a la prensa, los candidatos a jurado estarían más propensos a ser afectados en su objetividad. Estarían en contacto no sólo con información general sobre el caso y el imputado, sino que tam-bién podrían tener acceso a información inculpatoria inadmisi-ble en juicio, además de conocer de antemano parte de la prueba que tienen el Fiscal y el acusado. (Enfasis suprimido, y citas y escolio omitidos.)
También anticipamos en aquel momento que la publici-dad de la vista preliminar en Puerto Rico incidiría perju-dicialmente sobre el derecho a la intimidad del imputado, imponiendo una fuerte carga sobre su honra y reputación. Al respecto expresamos lo siguiente:
La vista preliminar en Puerto Rico es un mecanismo procesal ■ creado para beneficio del imputado y así evitar someterlo a un juicio criminal en su fondo de no alcanzarse el quantum, de prueba requerido para encontrar causa probable para, acusar. De esta manera se protege no sólo la presunción de inocencia, sino también la intimidad y dignidad del imputado. Toda me-dida que proteja y refuerce el derecho del imputado a la pre-sunción de inocencia y a que no se le exponga injustificada-mente a la pérdida de su intimidad y dignidad, en el balance de intereses, debe inclinarse a su favor.
En lo que se refiere al imputado, sobre todo al que resulta finalmente exonerado en vista preliminar, ésta resulta en ex-tremo onerosa. Entre otras cosas por el menoscabo que sufre su presunción de inocencia y por el estigma que conlleva el que se le haya imputado la comisión de un delito sin que siquiera se haya aportado una scintilla de prueba para demostrar, prima facie, que se cometió el delito y que éste fue quien probable-mente lo cometió. Tal estigma es, de por sí, suficiente para ha-cerle sentir denigrado como persona en su fuero interno y ante la sociedad. Se le hiere en su dignidad como ser humano y se le expone al rechazo público.
Ninguna persona se desprende de sus derechos humanos, ci-*675viles y constitucionales por el simple hecho de que se le impute haber delinquido. El imputado sigue siendo acreedor, entre los muchos derechos que le asisten, al de la intimidad y a que se le respete su dignidad. Art. II, Secs. 1 y 8 de la Carta de Derechos, Const. E.L.A., supra. El Vocero de P.R. v. E.L.A., supra, págs. 427-428.
Por lo tanto, dada la publicidad de la vista preliminar en la actualidad, son al menos dos (2) derechos que se ve-rían virtualmente afectados por la norma que le niega a un imputado el derecho a contrainterrogar a los testigos de cargo y a presentar evidencia a su favor en la vista pre-liminar. Tanto el derecho a un juicio justo e imparcial como el derecho a la intimidad sufrirían un insoportable perjui-cio si continuásemos sosteniendo la norma antes dicha. En ambos casos se incrementa el daño cuando pensamos que el efecto neto de la norma es reconcerle sólo al Ministerio Público el derecho a presentar la evidencia que tenga a bien traer a la vista, mientras que en un gran número de las veces se le niega automáticamente al imputado ejercer el mismo derecho. En relación con el derecho a un juicio justo e imparcial, el perjuicio particular surge del hecho que sólo una versión recibiría publicidad, la del Estado. El perjuicio respecto al derecho a la intimidad, la honra y la reputación del imputado surgiría particularmente en los casos en que la evidencia presentada por el Ministerio Pú-blico sea parcial o totalmente falsa y el imputado no pueda refutarla adecuadamente en la vista misma. Este perjuicio cobra fuerza al considerar que la mayor parte de los casos terminan después de celebrarse la vista preliminar.
Todo lo anterior, ante la publicidad del proceso, incide directamente sobre el derecho a un debido proceso de ley, que protege la Constitución del Estado Libre Asociado. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1. Se trata después de todo de una cláusula que podríamos denominar “como la disposición matriz de la garantía de los derechos indivi-duales ante la intervención injustificada del Estado con el ciudadano. En nombre de esta disposición la interpretación *676jurisprudencial faculta al poder judicial a ejercer su fun-ción fiscalizadora mediante el establecimiento de un balance entre el interés legítimo del Estado y los derechos reclamados por el ciudadano”. O.E. Resumil de Sanfilippo, En nombre del debido proceso de ley ... La garantía consti-tucional de los derechos individuales a través del derecho penal sustantivo y la etapa investigativa del proceso penal, 58 Rev. Jur. U.P.R. 135, 140 (1989).
El pasaje citado resalta el carácter pragmático y cir-cunstancial del debido proceso de ley, el cual hemos reco-nocido expresamente en nuestra jurisdicción. Pueblo v. Suárez Sánchez, 103 D.P.R. 10 (1974). Este derecho per-mite que en cualquier determinado momento podamos prestar atención a las particularidades que presenta una situación y que arribemos a una determinación que armo-nice mejor el balance de los derechos en pugna. “Por razón de su carácter pragmático, esta sección permite que, a tra-vés de la interpretación judicial, la Constitución se ajuste a la realidad social del momento de su aplicación, mante-niendo así la vigencia de sus principios a pesar del cambio de valores que pueda ocurrir como resultado de la evolución.” Resumil de Sanfilippo, supra.
Es en atención a lo anterior que entendemos que en la actualidad, ante el hecho que la vista preliminar es pú-blica, cobra mayor fuerza la necesidad de salvaguardar los derechos fundamentales del imputado, como son el derecho a un juicio justo e imparcial y, particularmente, el derecho a la intimidad, a que no se lesionen su honra y dignidad. El adecuado balance de intereses en este momento impone la necesidad de reconocer en toda su amplitud el derecho del imputado a “contrainterrogar los testigos en su contra y ofrecer prueba a su favor”, que expresamente reconoce la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II (Sup. 1996).
La opinión que hoy emite este Tribunal reconoce esta necesidad. Sin embargo, insiste en limitar el transcrito de-*677recho del imputado. A los efectos dispone la opinión mayo-ritaria lo siguiente:
Teniendo en mente que la vista preliminar no es un minijuicio, cuando se haga un ofrecimiento de prueba que por su natura-leza demuestra en forma incontrovertida que el imputado no cometió el delito imputado, que cometió un delito menor o que se violaron garantías o privilegios constitucionales que justifi-can su exoneración en esa etapa, el magistrado viene obligado a escuchar la prueba así ofrecida, siempre y cuando ésta permita disponer del caso en ese momento y no requiera resolver cuestio-nes de credibilidad que correspondan a la etapa del juicio. (En-fasis en el original suprimido y énfasis suplido.) Opinión mayo-ritaria, pág. 663.
Entendemos que el mecanismo de oferta de prueba puede ser saludable para ayudar al magistrado a ejercer su facultad inherente de controlar la prueba que se presenta.(5) También entendemos acertado el criterio que dispone que no puede perderse de vista el momento proce-sal en que se celebra la vista preliminar y que no es salu-dable que ésta se convierta en un minijuicio. En este res-pecto el magistrado debe tener presente que todo lo que se persigue en este momento es determinar si existe la pro-babilidad de que se ha cometido un delito y si el imputado fue quien lo cometió. Seguiría en vigor, por lo tanto, el cri-terio de quantum de prueba con el que debe cumplir el Ministerio Público en la vista preliminar, la scintilla de evidencia.(6)
Con lo que no podemos coincidir es con el criterio res-trictivo que impone la mayoría en su opinión respecto a que el magistrado podrá negarse a escuchar la prueba del *678imputado, cuando ésta "requiera resolver cuestiones de credibilidad”. Sencillamente, entendemos que esta limita-ción es improcedente, particularmente cuando la función central del magistrado es exactamente dirimir credi-bilidad. El magistrado, al igual que el juez en la vista en su fondo, tiene el deber de analizar la evidencia que se le pre-sente y adjudicar la credidibilidad que tal prueba le merezca. La verdad jurídica que surge de este ejercicio es lo que justifica la determinación del magistrado sobre la existencia o no de causa probable para acusar. Esto es todo lo que adjudica el magistrado en esta etapa del proceso criminal. Se le hace un flaco servicio al propósito de la vista preliminar si se sostiene que, ante evidencia del im-putado que ponga en tela de juicio la evidencia del Pueblo, el magistrado pueda negarle al imputado la posibilidad de presentarla por motivo de que la evidencia le impondría la obligación de dirimir credibilidad. Esto equivale a decir que el magistrado puede determinar la existencia de causa probable, aun cuando la evidencia que a los efectos pre-sente el Ministerio Público sea falsa. La vista preliminar persigue identificar si el Pueblo tiene suficiente evidencia para probar que se cometió un delito y que el imputado lo cometió. Si ésta es falsa o no le merece al magistrado cre-dibilidad, a la luz de la evidencia que se propone presentar el imputado, el magistrado tiene que determinarlo escu-chando su prueba.
Por lo tanto, entendemos que el criterio aplicable para medir la prueba que quiera presentar el imputado es que el magistrado deberá escucharla cuando, de ser creída, ésta tienda a: (1) establecer una defensa afirmativa dispositiva de la responsabilidad criminal, (2) negar uno o más ele-mentos del crimen imputado o (3) impugnar el testimonio de alguno de los testigos de cargo que hayan declarado en la vista, siempre que la determinación de causa probable del magistrado se base total o parcialmente en el testimo-. nio impugnado.
Como la opinión mayoritaria continúa limitando injus-tificadamente el derecho del imputado a contrainterrogar *679testigos de cargo y a presentar evidencia a su favor, no podemos suscribirla enteramente.
HH i — i HH
La magistrada que presidió la vista preliminar en al-zada en el caso de autos no se negó a escuchar la prueba que pretendía utilizar el imputado, pero indicó que ésta no variaría su determinación de causa probable para acusar, puesto que su atención suponía dirimir la credibilidad de los testigos de cargo. Entendemos que erró al aplicar el reseñado criterio. No obstante, de los hechos de este caso se sostiene la determinación de causa probable efectuada por la magistrada, por lo que concurrimos con la opinión del Tribunal. Veamos.
Apliquemos el criterio esbozado en la presente opinión a los hechos del caso de autos. Al peticionario Andaluz Mén-dez se le imputó la comisión del delito tipificado en el Art. 87 del Código Penal de Puerto Rico, supra (imprudencia crasa o temeraria al conducir vehículos de motor). (7) Los elementos constitutivos de este delito son: (1) ocasionar la muerte a un ser humano, (2) mientras se conduce un vehí-culo de motor, (3) mediando imprudencia crasa o temeraria. En las denuncias presentadas contra el peticio-nario en instancia, el Ministerio Público consignó como he-chos constitutivos del tercer elemento, imprudencia crasa o temeraria, el que el peticionario condujera sin las luces de su vehículo encendidas, sin biombo y a una velocidad mayor a la permitida por ley. Mediante los testimonios de los testigos que presentó el Ministerio Público, se trajo a la atención de la magistrada evidencia que tiende a demos-trar los hechos reseñados, alegadamente constitutivos de la imprudencia crasa o temeraria, aunque nunca se pre-sentó prueba que estableciera la velocidad a la que viajaba el acusado. El imputado, por su parte, pretendía presentar los testimonios de tres (3) personas para refutar la eviden-*680cia desfilada a los efectos de que Andaluz Méndez viajaba con las luces y el biombo del vehículo apagado. No hizo oferta alguna de evidencia que impugnara la presentada por el Pueblo sobre el hecho que viajaba a exceso de velocidad. Coincidimos con la opinión mayoritaria en que este hecho, de ser cierto, podría sostener una determina-ción afirmativa respecto al elemento de imprudencia crasa o temeraria. Dado que Andaluz Méndez no ofreció eviden-cia alguna que impugnara la que presentó el Ministerio Público respecto a este hecho, el error cometido por la ma-gistrada no es sustancial y debe sostenerse su determina-ción en cuanto a la existencia de causa probable, por lo que procede confirmar la sentencia emitida por el Tribunal de Circuito de Apelaciones.

 En Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 13-14 (1986), el Tribunal Supremo federal resolvió que la vista preliminar de California debía ser pú-blica, “unless specific, on the record findings are made demonstrating that ‘closure is essential to preserve higher values and is narrowly tailored to serve that interest’ ”. Esta norma aplica a la vista preliminar de Puerto Rico, en conformidad con lo re-suelto en El Vocero de Puerto Rico v. Puerto Rico, 508 U.S. 147 (1993).
El inciso (c) de la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, fue enmendado mediante la Ley Núm. 197 de 12 de agosto de 1995, eliminando la parte que disponía sobre la intimidad de la vista preliminar y añadiendo los siguientes tres (3) párrafos:
“La vista preliminar será pública a menos que el magistrado determine, previa solicitud del imputado, que una vista pública acarrea una probabilidad sustancial de menoscabo a su derecho constitucional a un juicio justo e imparcial, y que no hay disponibles otras alternativas menos abarcadoras y razonables que una vista pri-*668vada para disipar tal probabilidad. En tales casos la decisión del magistrado deberá fundamentarse en forma precisa y detallada.
“También se podrá limitar el acceso a la vista preliminar cuando el magistrado determine, previa solicitud a tales efectos, que tal limitación es necesaria para pro-teger cualquier otro interés de naturaleza apremiante y que no existen otras alter-nativas menos abarcadoras y razonables. La decisión del magistrado deberá funda-mentarse en forma precisa y detallada.
“Se dispone que el magistrado deberá limitar el acceso a la vista preliminar, previa solicitud del fiscal, en aquellos casos en que éste interese presentar el testi-monio de un agente encubierto o un confidente que aún se encuentre en esas funcio-nes o cuando esté declarando la víctima de un caso de violación o actos impúdicos o lascivos.” Regla 23(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II (Sup. 1996).


 Este artículo tipifica el delito de imprudencia crasa o temeraria al conducir un vehículo de motor. Dispone lo siguiente:
“Cuando en la muerte ocasionada por una persona al conducir un vehículo de motor mediare imprudencia crasa o temeraria, se impondrá pena de reclusión por un término fijo de seis (6) años. De mediar circunstancias agravantes, la pena fija esta-blecida podrá ser aumentada hasta un máximo de diez (ÍO) años; de mediar circuns-tancias atenuantes, podrá ser reducida hasta un mínimo de cuatro (4) años.
“La imprudencia crasa o temeraria es aquella de tal naturaleza que demuestre un absoluto menosprecio de la seguridad de los demás bajo circunstancias que pro-bablemente produzcan daños a éstos y no significa una mera falta de cuidado.” Art. 87 del Código Penal, 33 L.P.R.A. see. 4006 (Sup. 1996).


 Incorporamos aquí los resúmenes expuestos por el peticionario como parte de la Moción al Amparo de la Eegla 64(p) de Procedimiento Criminal vigente, 34 L.P.R.A. Ap. II, que presentó ante el Tribunal de Primera Instancia.


 Como ha quedado dicho, este caso fue revocado por el Tribunal Supremo federal en El Vocero de Puerto Rico v. Puerto Rico, supra, sólo en lo relativo a la determinación de constitucionalidad que allí efectuamos con relación a la disposición de intimidad que entonces contenía la Regla 23(c) de Procedimiento Criminal, supra, sobre la vista preliminar.


 No pretendemos de forma alguna que el magistrado pierda la referida facultad. Entendemos que en atención al momento procesal en que se lleva a-cabo la vista preliminar, el mecanismo de ofrecimiento de prueba puede ayudar mejor al magistrado para identificar, dentro de su discreción, prueba que pueda ser excluida por ser impertinente, repetitiva o de escaso valor probatorio.


 Por lo tanto, nada de lo que aquí expresamos trastoca la jurisprudencia que ha dispuesto que la vista preliminar no puede ser utilizada como un mecanismo para descubrir evidencia y que al imputado no le cobija el derecho de exigir la compare-cencia de los testigos del pueblo, que no hayan sido presentados en la vista prelimi-nar, aun cuando fueren anunciados como testigos en la denuncia. Pueblo v. Rodríguez Aponte, 116 D.P.R. 653 (1985).


 Para el texto del mencionado delito, véase la nota al calce (2) de esta opinión.